DICE, Judge.
Appellant was convicted, upon his plea of guilty, of the offense of robbery, and his punishment was assessed by a jury at confinement in the penitentiary for a term of 40 years.
John E. Shields, the injured party, called as a witness by the *179State, testified that on the date alleged, a man, whom he positively-identified as the appellant, came into his liquor store with a gun in his hand, and, while pointing the gun at him, demanded his money; that appellant proceeded to take the money from the cash register and then demanded that the witness give him the rest of his money; that he then gave appellant two billfolds which were under the counter and three billfolds which he had on his person. Shields testified that appellant took the total sum of $76.00 from him and that it was taken without his consent.
Appellant’s voluntary written statement, made to Officer M. G. Hall following his arrest, was introduced in evidence by the State, in which he admitted having committed the robbery.
Appellant did not testify or offer any evidence.
There are no formal or informal bills of exception and no brief has been filed on behalf of appellant.
The evidence is sufficient to sustain the jury’s verdict.
The judgment is affirmed.
Opinion approved by the Court.